Title: From Alexander Hamilton to Joseph Ball, 28 December 1794
From: Hamilton, Alexander
To: Ball, Joseph



Treasury DepartmentDecr. 28. 1794

The Secretary of the Treasury presents his Compliments to Mr. Ball Chairman of a Committee of the Bank of The UStates. He would propose that the three hundred thousand Dollars remaining unpaid of the 400000 loan should be paid in three equal installments on the first of November December and January. The point of credits for bills deposited is reserved for further consideration but will be arranged before Mr. Hamilton leaves the Office.
